Citation Nr: 1739020	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-32 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to service-connected right ankle disability.

2.  Entitlement to service connection for a left ankle disability, claimed as secondary to service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims of entitlement to service connection for disabilities of the bilateral knees and left ankle.

The Veteran disagreed with the June 2010 denials in a notice of disagreement (NOD) dated September 2010.  A statement of the case (SOC) was issued in November 2011.  Supplemental statements of the case (SSOCs) were issued in October 2012 and September 2013.  The Veteran filed a substantive appeal (VA Form 9) in November 2013.  The matter was certified to the Board in December 2013 and the certification indicated that an appeal had been perfected as to the bilateral knee and left ankle disability claims.  The Board notes that the November 2013 VA Form 9 was not timely filed with respect to the November 2011 SOC.  However, the Board finds that VA has waived the filing of a timely VA 9 with respect to those issues.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (discussing actions which may constitute a waiver of the requirement for filing a timely substantive appeal).  As such, these matters are now properly before the Board.

The June 2010 rating decision also denied the Veteran's claims of entitlement to service connection for a back condition, a sinus condition, neuroma of the right leg, headaches, and a neck condition.  The Veteran expressed disagreement with these denials in the September 2010 NOD, and the issues were addressed in the November 2011 SOC.  The issue of entitlement to service connection for neuroma of the right leg was granted in a November 2011 rating decision; a noncompensable evaluation was assigned.  Similarly, the matter of entitlement to service connection for a lumbar strain was granted in a September 2012 rating decision, a 10 percent rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with the November 2011 or September 2012 rating decisions; these matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In addition, the Veteran did not thereafter perfect an appeal as to the denials of the issues of entitlement to service connection for a sinus condition, headaches, and a neck condition.  As such, these matters are not in appellate status and will be addressed no further herein.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.202 (2016) (if the SOC addressed multiple issues, the substantive appeal must either indicate that all issues are being appealed or it must specifically identify the issues being appealed); see also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for disabilities of the bilateral knees and left ankle, which he contends are due to his service-connected right ankle disability.  For the reasons set forth below, the Board finds that these issues must be remanded for additional evidentiary development.

The Veteran was afforded a VA examination with medical opinion as to the pending claims in November 2012, at which time the examiner diagnosed patellofemoral syndrome of the bilateral knees, as well as Achilles tendonitis of the left ankle.  With respect to the question of nexus, the examiner concluded that the diagnosed disabilities are less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition.  Significantly, the examiner failed to address whether the Veteran's bilateral knee and left ankle disabilities are aggravated by his service-connected right ankle disability.  As such, remand for a new VA opinion is warranted to address the etiology of the Veteran's diagnosed bilateral knee and left ankle disabilities to include the question of aggravation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran since August 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. The AOJ shall refer the VA claims file to an examiner with appropriate expertise.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  Then, the examiner should respond to the following:

(a) Is it at least as likely as not that any current bilateral knee and/or left ankle disabilities were incurred in the Veteran's active duty service?

(b) Is it at least as likely as not that the current bilateral knee and left ankle disabilities were caused by a service-connected disability, to specifically include the right ankle disability?

(c) Is it at least as likely as not that the Veteran's current bilateral knee and/or left ankle disability are aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by a service-connected disability, to specifically include the right ankle disability?

If the Veteran's current bilateral knee and/or left ankle disabilities are aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3. After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

